Order entered June 6, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01368-CR

                         DERIC BERNARD MCLAURINE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-71400-Y

                                             ORDER
       Before the Court is appellant’s June 4, 2018 request for a copy of the record in order to

file a pro se response to counsel’s Anders brief. Appellant’s request is GRANTED to the extent

we ORDER counsel Lawrence B. Mitchell to send appellant copies of the clerk’s and reporter’s

records and to provide this Court, within FIFTEEN DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by August 7, 2018. If appellant

does not file a pro se response by August 7, 2018, the appeal will be submitted upon the brief of

counsel.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Lawrence B. Mitchell and to counsel for the State.
         We further DIRECT the Clerk to send a copy of this order, by first-class mail, to Deric

Bernard McLaurine, TDCJ No. 2072765, Polunsky Unit, 3872 FM 350 South, Livingston, Texas

77351.

                                                    /s/    LANA MYERS
                                                           JUSTICE